Citation Nr: 1116662	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1994 to April 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in February 2011.  The Veteran and his mother testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  The Veteran submitted additional evidence in support of his claim following the conclusion of the hearing.  This evidence was accompanied by a waiver of RO jurisdiction.  Therefore, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran and his mother credibly state that he experienced psychiatric problems in service.  The Veteran and his mother also reported a continuity of psychiatric problems since active service; these reports are supported by the competent medical evidence of record.

2.  Resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disorder, diagnosed as paranoid schizophrenia, is related to his active duty military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran contends that his currently diagnosed acquired psychiatric disorder is related to his period of active service, and in particular, to his in-service treatment for "stress."  Preliminarily, the Board notes that the Veteran has been diagnosed as having several psychiatric disorders, including mood disorder, depression, and paranoid schizophrenia.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

According to 38 C.F.R. § 3.384 (2010), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.
   
According to 38 C.F.R. § 3.301 (2010), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  With specific regard to drug use, subsection (c)(3) notes that the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id. 

In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Id. at 1376.  On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Federal Circuit further explained:

Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service- connected disorder.  We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.

Id. at 1381.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt is afforded the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination. 

Service treatment records (STRs) associated with the claims file are negative for a diagnosis or treatment referable to an acquired psychiatric disorder prior to entering service.  

The Veteran reported having difficulty sleeping in a June 1998 Report of Medical History.  He subsequently presented to sick call in October 1998 with a host of physical complaints including feeling faint and thirsty, and having blurred vision, weakness, dry mouth, and lightheadedness.  He also stated that he was not getting much sleep.  It was further noted at that time that the Veteran "is in a lot of stress" because he was going through a divorce, getting out of the Navy, and having financial problems.  The Veteran denied suicidal or homicidal ideation and a physical examination was essentially normal.  The examiner recommended that the Veteran increase his sleep and fluid intake as well as undertake "stress management."  The examiner also suggested possibly speaking with the chaplain.  No psychiatric diagnosis was rendered at the time. 

The Veteran was afforded a VA annual screening in August 2000.  At that time, he indicated that he experienced trouble sleeping and had treatment for depression or major depressive disorder (MDD) within the past 12 months.

VA inpatient psychiatric treatment records dated December 2003 revealed that the Veteran was admitted for care after reporting depression, paranoid ideation, heavy drinking, and marijuana use.  The Veteran's past medical history was significant for depression.  A notation on the examination report indicated that the Veteran had depression in service, but no history of mental health treatment.  The impression was substance-induced mood disorder with paranoid psychosis.

A VA integrated clinical summary note dated in March 2004 revealed that the Veteran was last seen in 2002 after reporting suicidal ideation, paranoia, and thoughts of harming others.  The Veteran stated that his depression had its onset in service.  The Veteran's past medical history was also significant for suicide attempts and inpatient psychiatric care.  The Veteran's problem list included (1) maintenance of substance remission and (2) stability of his psychosis.

The Veteran was readmitted for VA inpatient psychiatric care in November 2004.  The admitting diagnosis was substance-induced mood disorder with paranoid psychosis, but a discharge summary from this episode of care diagnosed the Veteran as having paranoid schizophrenia.  The Veteran's history of paranoid schizophrenia was again noted in a VA clinical social work note, psychosocial assessments, and outpatient psychiatric treatment notes dated November 2005, February 2006, and April 2006.

The Veteran sought additional outpatient VA psychiatric care in January 2008.  The Veteran's past (and current) medical history involving paranoid schizophrenia was well-documented.  The examiner, a staff psychiatrist, reviewed the Veteran's past notes and history, including a document from the Veteran which indicated onset of affective problems in 2000.  According to the examiner, the Veteran's schizophrenic symptoms were "as likely as not to have emerged during his service."  In this regard, the examiner noted that the Veteran was seen in service and diagnosed as having "subjective stress."  The examiner also noted that it was "possible" that the Veteran's symptoms "emerged and escalated from this point."

A follow-up note from the Veteran's VA primary care provider dated in February 2008 indicated that the VA staff psychiatrist found in the January 2008 visit that a subjective stressful event in service was indicative of early signs of schizophrenia.  The impression was schizophrenia.

The Veteran was afforded a VA Compensation and Pension (C&P) mental disorders examination in October 2009.  The examiner reviewed the claims file and noted that the Veteran was currently treated for a mental disorder.  Following a mental status examination, the Veteran was diagnosed as having paranoid schizophrenia, alcohol dependence (in full sustained remission), and a history of depressive disorder, not otherwise specified.  According to the examiner:

[T]he average age of onset for Schizophrenia (DSM-IV) among males is 18-20 years of age.  However, such is not always the case.  In addition, review of the record suggests that the Veteran was first diagnosed with a psychotic disorder after he completed active duty in 2000.  As such, the examiner is not able to assert schizophrenia is at least as likely as not (50/50 probability) caused by or a result of military service in this case.

In May 2010, the Veteran's mother submitted a statement in support of his claim.  In particular, she stated that the Veteran contacted her several times while on active duty and expressed thoughts that people were trying to harm him.  He also had thoughts of harming others or himself.  Since that time, she stated that the Veteran acted strangely, talked to himself, and had many outbursts with anyone with whom he came in contact, including her.

Also associated with the claims file is a VA outpatient psychiatric treatment note dated in January 2011.  The Veteran's paranoid schizophrenia was noted to be in partial remission at the time.  Of particular importance, it was noted that the Veteran continued to suffer from the same psychotic process that began while he was in the Navy.  The Veteran began to feel that his shipmates in service were allied against him, plotting to poison him, throw him overboard, or otherwise kill him.  He confided these fears to his mother (who provided confirmation of this point).  According to his mother, the Veteran began acting bizarrely and the Veteran also stated that he began hearing voices while in service.  

The Veteran and his mother also testified before the undersigned AVLJ in February 2011.  The Veteran denied having psychiatric problems prior to entering service.  He testified that, while in service, he began having problems, including thoughts of people watching or wanting to harm him.  The Veteran stated that he was treated for "stress" in service and that he experienced similar symptoms since discharge from service.  The Veteran's mother was able to confirm his in-service symptoms for the AVLJ by recounting various phone calls she had with the Veteran while he was on active duty.

The Board acknowledges that the Veteran in this case has a currently diagnosed psychiatric disorder.  The controlling question, therefore, is whether this disability is related to the Veteran's period of active service on a direct or presumptive basis.  Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a finding of service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia, because the evidence in this case is in relative equipoise.  

In this regard, there is competing medical evidence of record as to whether the Veteran's acquired psychiatric disorder had its onset in service.  On one hand, the October 2009 VA C&P examiner was unable to assert that the Veteran's schizophrenia was at least as likely as not (50/50 probability) caused by or a result of military service, in part, because the Veteran was not diagnosed with a psychiatric disorder until after discharge from service.

In contrast, VA treatment providers in January 2008, February 2008, and January 2011 attributed the Veteran's currently diagnosed paranoid schizophrenia to his period of active military service, and in particular, to his in-service treatment for "stress" in October 1998.  These examiners relied, in part, on the Veteran's continuity of self-reported psychiatric symptoms in service and since discharge from service.

In addition, the Veteran reported a continuity of psychiatric symptoms since discharge from service.  The Veteran's report of symptoms both in service and following discharge from service were likewise corroborated by the Veteran's mother.  Both the Veteran and his mother are competent to make such statements and the Board ultimately finds these statements to be credible and probative given the evidence of record described immediately above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).   
       
To the extent that the Veteran's use of alcohol and drugs could be construed to be willful misconduct under 38 C.F.R. § 3.301 (as stated by the August 2005 rating decision), the Board points out that, while the Veteran acknowledged routine use of alcohol and marijuana, he was not diagnosed as having a substance-induced mood disorder with paranoid psychosis until December 2003.  By that time, the record reflects that the Veteran had been using these substances and was depressed for at least 12 months or more.  See August 2000 annual screening note; December 2003 inpatient psychiatric treatment report.  Absent evidence to the contrary, the Board finds the Veteran's use of alcohol and drugs to be isolated and apparently, in response to his depression.  Thus, willful misconduct under 38 C.F.R. § 3.301 is not established.

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia, is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia, is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


